ORDER
FORDHAM, JUDGE:
An application of the claimant, Tricia Ann Meeks, for an award under the West Virginia Crime Victims Compensation Act, was filed November 6, 2003. The report of the Claim Investigator, filed June 11, 2004, recommended that the claim be held in abeyance until criminally injurious conduct may be established, to which the claimant filed no response. An Order was issued on January 27, 2005, denying the claim, in response to which the claimant’s request for hearing was filed February 7, 2005. This matter came on for hearing June 23, 2005, the claimant appearing by counsel, Edward ReBrook III, and the State of West Virginia by counsel, Benjamin F. Yancey III, Assistant Attorney General.
On June 3,2002, the 24-year-old claimant was severely injured in a motorcycle accident in South Charleston, Kanawha County. The claimant was a passenger on a motorcyle being driven by Michael Hensen, who failed to negotiate a curve. He lost control, left the roadway, drove through a parking lot, struck a curb, went into a yard, and struck a tree. The claimant and the driver were thrown against a residence. As a result of the incident, the claimant was rendered paraplegic. The driver suffered a broken neck and is also paralyzed.
This Court’s initial denial of an award was based upon the fact that criminally injurious conduct was never established. No charges were ever brought against the driver.
At the scheduled hearing of this matter, counsel for the claimant and counsel *192for the Fund indicated to the Court that they had reached an agreement to settle the claim, pending receipt of an economic loss analysis by the Claim Investigator.
By memorandum dated December 1, 2005, the Investigator calculated the claimant’s unreimbursed work loss through December 2005 to be $11,940.48. There being no objection thereto on the part of counsel for the Fund, an award in drat sum is hereby granted as set out below. The Court further finds that the claimant has suffered a disability qualifying her for an award beyond the $25,000.00 statutory maximum for “special needs attributable to the injury” pursuant to W.Va. Code § 14-2A-14(g)(2).
Should the claimant later submit documentation of any additional unreimbursed allowable expenses relating to this incident, they will be reviewed by the Court at that time.
Tricia Ann Meeks
201 Loretta Lane
So. Charleston WV 25309
$11,940.48